CHEZEM, Judge,
dissenting.
I respectfully dissent with regard to the Majority's treatment of Powers' Habitual Offender conviction. Powers did not meet his burden of proof that the denial of his petition was fundamental error. He may not raise issues in a P-C proceeding which could have been raised on direct appeal. Golden v. State (1990), Ind.App., 553 N.E.2d 1219, 1221, trans. denied. The P-C process is open to the raising of issues not known at the time of the original trial and appeal or for some reason not available to Powers at that time. Grey v. State (1990), Ind., 553 N.E.2d 1196, 1197, reh. denied.
A. Ineffective Assistance of Counsel
Due to the sua sponte observation made by our supreme court in Powers' direct appeal on an unrelated matter, Powers had knowledge of the issue of whether the State provided sufficient evidence of his habitual offender status. Powers v. State (1989), Ind., 540 N.E.2d 1225, 1227. Powers argues that his attorney was ineffective in failing to object on the basis of sufficiency. However, his trial attorney testified that his decision not to object was strategic. He also testified that he had seen the written evidence of the dates of commission before the habitual phase of the trial. It was indeed strategic for Powers' attorney not to object because he knew from personal knowledge the State could produce the required documentation. Had he objected and the State produced, Powers would have no error to allege before us today. We cannot allow one to benefit in a PCR proceeding from deliberate strategy of an attorney on direct appeal.
In essence, the Majority approach encourages attorneys to make strategic decisions at trial which could be reversible error at the PCR stage. In other words, recognizing the difficulty of getting a not guilty judgment, an attorney may make a strategic decision which would preserve error on petition for PCR. For that reason, appellate counsel has no duty to raise as error actions by trial counsel which are intentionally strategic. It was not ineffective assistance of appellate counsel for Powers' appellate counsel not to raise as error an act committed by trial counsel which was intended to benefit Powers.
Our supreme court set forth standards for reviewing a claim of ineffective assistance of counsel, basing its standard on the Supreme Court's two-part test set forth in Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674, reh. denied.
Reversal for ineffective assistance of counsel is appropriate in cases where a defendant shows both (a) that counsel's performance fell below an objective standard of reasonableness, and (b) that the deficient performance so prejudiced the defendant as to deprive him of a fair trial. A claim of ineffective assistance must identify the claimed errors of counsel, so that the court may determine whether, in light of all cireumstances, the counsel's actions were outside the range of professionally competent assistance. The proper measure of attorney performance is reasonableness under prevailing professional norms. It shall be strongly *177presumed that counsel rendered adequate assistance and made all significant decisions in the exercise of reasonable professional judgment. Judicial serutiny of counsel's performance is highly deferential and should not be exercised through distortion of hindsight. Isolated poor strategy, inexperience, or bad tactics do not necessarily amount to ineffectiveness of counsel. If deficient performance of counsel can be proven, defendant must further show a reasonable probability that it altered the outcome of the case.
Mftari v. State (1989), Ind., 537 N.E.2d 469, 473. The P-C court reviewed these claims in detail and, applying Strickland, found that Powers did not receive ineffective assistance of trial counsel. Defense counsel justified his strategy to the P-C court and it was found that trial counsel's representation of Powers did not fall below the standard of reasonableness under prevailing professional norms. Powers has not met his burden to prove otherwise.
Powers argues also that direct appellate counsel was ineffective. Our supreme court has stated that "appellate counsel need not raise on appeal an issue that in his professional judgment appears frivolous or unavailing." Schiro v. State (1989), Ind., 533 N.E.2d 1201, 1207, cert. denied 493 U.S. 910, 110 S.Ct. 268, 107 LEd.2d 218 (1989), citing Ingram v. State (1987), Ind., 508 N.E.2d 805, 808-809.
Essentially, what Powers is arguing is that he would have argued different issues on appeal than argued by direct appellate counsel. As stated by our supreme court, "Tilf deficient performance of counsel can be proven, defendant must further show a reasonable probability that it altered that outcome of the case." Mftari v. State, 537 N.E.2d at 474. Mere conclusionary statements by Powers do not create a reasonable probability that the outcome would have been different.
B. Sufficiency of Habitual Offender Evidence
I disagree with the Majority that "it is obvious from Powers ... that the evidence supporting Powers' present habitual adjudication is insufficient and that the adjudication would have been reversed had the issue been raised on direct appeal." Supra. The Majority relies on Powers, 540 N.E.2d 1225, and Washington v. State (1982), Ind., 441 N.E.2d 1355, in support of this proposition.
Unlike the situation in Powers, 540 N.E.2d 1225, Powers' probation officer provided the court with dates of commission of his prior offenses. Our supreme court held in Powers:
The State did call Ruth White, a probation officer, who testified she prepared the presentence investigation report for appellant's 1977 and 1980 convictions, and she testified the convictions were two prior unrelated convictions. However, she furnished no information concerning when either offense was committed. Even had the probation officer so testified, such evidence would not be sufficient unless there were a showing that written records were unavailable. Washington v. State (1982), Ind., 441 N.E.2d 1355; Morgan v. State (1982), Ind., 440 N.E.2d 1087.
Id. at 1227. In both Washington and Morgan, our supreme court held: "parol evidence alone is insufficient to establish a defendant's status as an habitual offender." Washington, 441 N.E.2d at 1359, quoting Morgan, (emphasis added). The only evidence presented as to Washington's and Morgan's status as habitual offenders was the oral testimony of their attorneys. Such is not the case for Powers. The State entered docket sheets into evidence which indicated the dates of sentencing for each offense in question. The court took judicial notice of those docket sheets,. TR. 124. Powers' probation officer testified only as to Powers' identity and as to the dates of commission of those offenses.
Parol evidence is required to link a defendant's identity with that of prior offenses. Sullivan v. State (1988), Ind.App., 517 N.E.2d 1251, 1255. Thus, it was proper for Powers' probation officer to testify as to his identity on the prior offenses. The core issue is whether it was proper for her to *178have testified as to the dates of commission of those offenses. Because Powers' habit ual offender status was not determined solely on parol evidence, it should be upheld.
A failure to object to parol evidence should be considered a waiver of all complaints regarding the character of the evidence. Otherwise, defendants will be encouraged not to object to parol evidence unless they receive an adverse judgment, at which time they may claim fundamental error at the P-C proceeding.
We should affirm the decision of the P-C court.